                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 1:)      (r1 { r1

 RAFAEL IRIZZARY,

                             Plaintiff,
                                                               No. 19-CV-7556 (RA)
                        V.
                                                                       ORDER
 CITY OF NEW YORK AND JOHN DOES
 ONE THROUGH FIVE,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Rafael Irizzary filed this action on August 13, 2019. To date, Defendants have

not appeared and Plaintiff has not filed proof of service. No later than December 27, 2019, Plaintiff

shall file proof of service on the docket.

SO ORDERED.

Dated:      December 17, 2019                              I/
            New York, New York
                                                           t /------~
                                                  Ronnie, A'iframs
                                                  United States District Judge
